Citation Nr: 1717438	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ventricular disease, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1984 to November 1984, and on active military duty from May 1985 to May 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for left ventricular disease, including as secondary to claimed hypothyroidism (left ventricular disease).  

During the course of the appeal, the Veteran changed her state of residence to Florida and testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted in February 2012, at the St. Petersburg, Florida RO.  As such, the St. Petersburg RO now has jurisdiction over this matter.

The appeal was previously remanded in June 2012 and April 2014 for further development. 

Most recently, the Board remanded this matter in June 2016 for further development, to include obtaining outstanding treatment records, as well as a new VA examination or addendum opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In its June 2016 remand, the Board directed the RO to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  In a December 2016 VA Form 21-4142, the Veteran informed the RO that she had received treatment at VA medical centers located in Denver, Miami, and West Palm Beach.  The RO obtained post-service VA treatment records from the Miami and Denver VA medical centers and associated them with the claims file.  However, there is no indication that the RO made any attempts to obtain the records from the West Palm Beach VA medical center.  Thus, a remand is necessary to allow the RO an opportunity to obtain any available records from the West Palm Beach VA medical center.  Stegall, supra. 

Additionally, the Board noted in its June 2016 remand that the Veteran submitted a medical report entitled "Cardiovascular effects of hypothyroidism," in March 2016.   The Veteran's representative later requested that the case be remanded to obtain an additional opinion considering this medical report.  In the June 2016 remand, the Board found the report to be relevant to the Veteran's claim and directed the RO to either arrange for a new VA examination, if warranted, or obtain an addendum opinion that took into account the March 2016 medical report.  The Board notes that a Disability Benefits Questionnaire (DBQ) evaluating the Veteran's heart condition was completed in December 2016.  However, no opinion or rationale was provided along with the DBQ.  Thus, the March 2016 medical report has yet to be considered and an addendum opinion is necessary.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that treatment records dated through December 7, 2016, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to her claim for service connection for left ventricular disease.



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to December 7, 2016, are currently associated with the claims file.  
	
2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claim, including any private treatment records following proper VA procedures.

3. After all outstanding records have been associated with the claims file, return the file to an appropriate VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's left ventricular disease.  The VA clinician asked to offer the addendum opinion should thoroughly review the Veteran's claims file and a complete copy of this REMAND and note this has been accomplished in the VA examination report.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's left ventricular disease is causally related to any incident of service?

In offering the above opinion, the examiner must consider all of the Veteran's prior relevant medical history and should specifically consider the medical report entitled "Cardiovascular effects of hypothyroidism."

Complete rationale must be provided for any opinion given.  If the examiner cannot provide an opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should provide the Veteran and her representative with a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


